Citation Nr: 0632517	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-03 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of frostbite to the left foot.

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of frostbite to the right foot.

3.  Entitlement to an evaluation in excess of 10 percent for 
pes planus.

4.  Entitlement to an evaluation in excess of 10 percent for 
scars of the right foot and left hand.

5.  Entitlement to special monthly pension on account of 
being in need of the aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from December 1943 until April 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 Rating Decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  Residuals of frostbite to the left foot are not 
manifested by amputation of toes and are not shown to be 
productive of complications such as squamous cell carcinoma, 
peripheral neuropathy, Raynaud's phenomenon or muscle 
atrophy.  

2.  Residuals of a cold injury to the right foot are not 
manifested by amputation of toes and are not shown to be 
productive of complications such as squamous cell carcinoma, 
peripheral neuropathy, Raynaud's phenomenon or muscle 
atrophy.

3.  The disability picture caused by the veteran's residuals 
of cold injuries to the feet are not so unusual as to render 
the application of the regular schedular rating provisions 
impractical.

4.  The veteran's pes planus is not shown to be productive of 
severe symptoms with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use, 
accentuated indication of swelling on use, or characteristic 
callosities.

5.  The veteran's scars of the right foot and left hand are 
not productive of any limitation of motion.  

6.  The veteran is not blind, bedridden, a patient in a 
nursing home or confined to his immediate premises due to 
disabilities.

7.  The veteran is shown to have incapacity which requires 
care or assistance on a regular basis to accomplish daily 
living activities and to protect him from hazards or dangers 
incident to his daily environment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the residuals of a frostbite injury to the left foot have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1 - 4.14, 4.104, 
Diagnostic Code 7122 (2005).

2.  The criteria for an evaluation in excess of 30 percent 
for the residuals of a frostbite injury to the right foot 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1 - 4.14, 4.104, 
Diagnostic Code 7122 (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for pes planus have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 4.1-4.14, 
4.71a, Diagnostic Code 5276 (2005). 

4.  The criteria for an evaluation in excess of 10 percent 
for residuals of scars to the left hand and right foot have 
not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic 
Codes 7804, 7805 (2005). 

5.  The requirements for a special monthly pension on account 
of being in need of aid and attendance of another person have 
been met. 38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. 
§§ 5103, 5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence VA will seek to 
provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of 
letters dated in December 2002 and August 2003.  

The December 2002 letter concerned the veteran's claim for 
entitlement to special monthly pension based upon aid and 
attendance.  This letter advised the veteran of VA's duties 
to notify and assist the veteran in his claim for benefits.  
The veteran was also advised of what the evidence needed to 
show to establish entitlement to the benefit sought.

In another letter dated in December 2002, the RO requested 
the veteran provide a statement from a physician describing 
the veteran's limitation in dressing and undressing himself, 
keeping himself clean and presentable, use or requirement of 
prosthetic device to ambulate, ability to leave the residence 
and the frequency and distance traveled, the ability to 
attend to the wants of nature unassisted and ability to 
protect himself from hazards of daily living.  The veteran 
was advised that he should contact VA if his physician was 
unable to provide the information and they would assist in 
scheduling a VA examination. 

The August 2003 letter concerned the claims for increased 
evaluation for bilateral frozen feet, pes planus and 
residuals of scars to the right foot and left hand and the 
claim for entitlement to special monthly compensation for aid 
and attendance.  The RO requested medical evidence 
demonstrating the residuals of the bilateral frozen feet, pes 
planus and residuals of the scars to the right foot and left 
hand had increased in severity and medical evidence 
demonstrating the veteran needed assistance of others for 
daily activities or that activities were limited because the 
veteran was bound to the home.  The veteran was advised of 
the information associated with the claims file with respect 
to the claims on appeal.  The RO reminded the veteran that VA 
would obtain a VA examination and VA treatment reports and 
would make reasonable efforts to obtain private medical 
records.  An enclosure detailing what the evidence needed to 
show to establish entitlement to the benefits sought was 
included. 

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that an effective date for the award of 
benefits will be assigned if the claims for increased 
evaluation are awarded.  Although the RO did not advise the 
veteran of such information, because the claims of increased 
evaluation are being denied, no effective date will be 
assigned.  The claim for entitlement to a special monthly 
pension on account of being in need of the aid and attendance 
of another person is being granted and the RO will, upon 
issuance of this decision, assign an effective date for this 
benefit.  Proceeding with the appeals presently does not 
therefore inure to the veteran's prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records, private 
medical records and lay statements are associated with the 
claims file.  In addition, the veteran has been afforded a VA 
examination and a Board hearing in connection with his 
claims.  The veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide his claim.  As such, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and that the case is ready for appellate review.

Increased Rating Claims

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Residuals of a Frostbite Injury

The RO granted service connection for residuals of a 
frostbite injury to the feet by a rating decision dated in 
March 1995.  At that time a 10 percent evaluation was 
assigned for both feet under 38 C.F.R. § 4.104, Diagnostic 
Code 7122.  Subsequently, due to a change in the regulations, 
the feet were separately evaluated in May 1999 and the 
residuals of a frostbite injury to the right foot were 
assigned a 20 percent evaluation and the residuals of a 
frostbite injury were assigned a 10 percent evaluation.  The 
RO increased the rating evaluations of the residuals of a 
frostbite injury to each foot to 30 percent under Diagnostic 
Code 7122 in October 2000.  The veteran contends his 
disability has worsened.

Under Diagnostic Code 7122, a 30 percent rating is assigned 
for cold injury residuals which include arthralgia or other 
pain, numbness or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, and X-ray 
abnormalities (osteoporosis, subarticular punched out lesions 
or osteoarthritis).  This 30 percent evaluation is the 
maximum schedular evaluation under Diagnostic Code 7122.  The 
veteran is, thus, in receipt of the maximum evaluation 
allowed for residuals of a frostbite injury of the right foot 
and the left foot under the rating schedule.  

However, Note 1 following Diagnostic Code 7122 provides for 
additional rating evaluations for amputations of fingers or 
toes.  Complications, such as squamous cell carcinoma at the 
site of a cold injury scar, or peripheral neuropathy and 
other disabilities that have been diagnosed as residual 
effects of cold injuries such as Raynaud's phenomenon or 
muscle atrophy also warrant an additional rating evaluation.

The Board would also note that the maximum evaluation 
permitted is a 40 percent evaluation under the amputation 
rule in 38 C.F.R. § 4.68, which provides that the combined 
rating for disabilities of an extremity shall not exceed the 
rating for an amputation at the elective site, where an 
amputation to be performed. See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5166, 5167 which provide for a 40 percent evaluation 
for an amputation of the forefoot or loss of use of the foot.

Medical records of evidence fail to demonstrate the presence 
of any complications or amputations which would warrant an 
additional rating evaluation under Diagnostic Code 7122, Note 
1.  While VA records demonstrate treatment for ulcers and 
infections of the lower extremities, none of these records 
contain complaints, treatment or diagnosis for squamous cell 
carcinoma, peripheral neuropathy, Raynaud's phenomenon or 
muscle atrophy.  Furthermore, there is no evidence suggesting 
the veteran has loss of use of either foot.  As such, a 
higher rating for residuals of a cold injury to either foot 
is not warranted.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  While the record reflects the veteran has been 
unable to work, the Board notes the veteran is in receipt of 
total disability rating due to unemployability.  Thus, in the 
absence of additional factors, the Board finds that the 
criteria for referral of the claim for assignment of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Pes Planus

The RO granted service connection for pes planus, or 
flatfeet, by a rating decision dated in April 1947.  At that 
time, a 10 percent disability evaluation was assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  In October 2002, 
the veteran applied for an increased evaluation asserting his 
disability had worsened and warranted a higher disability 
rating.

Diagnostic Code 5276 for flatfoot, acquired, provides that 
mild symptoms relieved by built-up shoe or arch support are 
to be rated as noncompensable.  Moderate symptoms with the 
weight- bearing line over or medial to the great toe, inward 
bowing of the tendo-achillis, pain on manipulation and use of 
the feet, bilateral or unilateral warrants a 10 percent 
evaluation.  Severe symptoms with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities are to be rated at 20 percent 
for unilateral involvement or at 30 percent for bilateral 
involvement.  Pronounced flatfoot, marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo-achillis on 
manipulation, not improved by orthopedic shoes or appliances 
warrants a 30 percent rating for unilateral involvement and a 
50 percent rating for bilateral involvement. 38 C.F.R. § 
4.71a, Diagnostic Code 5276.

The May 2003 VA examination included a diagnosis of pes 
planus, however, did not note any deformity of the foot, pain 
on manipulation or callosities.  During this examination the 
veteran complained that his arches hurt when he stood on his 
feet but denied receiving any treatment.  Nor do recent VA 
and private medical records illustrate complaints or 
treatment for pes planus.  

The most recent evidence of record discussing the veteran's 
pes planus in detail is the December 1994 VA examination.  
The veteran was described as markedly obese and the examiner 
noted the veteran was unable to squat, supinate or pronate 
when standing or rising on the toes or heels.  Supination, 
pronation, dorsiflexion and plantar flexion were carried out 
passively.  All movements were described as painful.  
Cyanosis of the toes was noted bilaterally.  Function was 
described within normal range, although the examiner 
indicated the veteran was unable to perform some things due 
to pain.  There was no evidence of deformity.  The veteran's 
gait was described as labored, painful and slow.  Skin was 
cold to the touch.  There was an absence of dorsalis pedis 
and posterior tibial pulses.  The examiner referred to a 
separate VA examination in December 1994 for diseases of the 
arteries and veins for the final diagnosis.  This examination 
indicated the veteran had cold feet and discomfort.  The 
veteran reported pain in the lateral aspect, plantar aspect 
and posterior aspect of the heel in both feet.  The veteran 
reported his feet felt colder as time went on and that cold 
weather increased the pain and coldness in his feet.  The 
examiner diagnosed status hypertension and status frostbite.

As noted above, when service connection has been established 
and an increased rating evaluation is sought, it is the 
present level of the disability that is of primary concern.  
In this regard, current medical records do not reflect any 
complaints or treatment concerning pes planus.  Nor did the 
December 1994 VA examination demonstrate severe symptoms with 
evidence of deformity or swelling and characteristic 
callosities.  Although the December 1994 VA examination 
demonstrated pain on use, the December 1994 VA examination 
for arteries and veins suggested the pain was related to the 
veteran's frostbite injury and not the pes planus.  Without 
evidence of current pain due to the pes planus or evidence of 
deformity, swelling or callosities, an increased rating 
evaluation is not warranted.  

A claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised in 
a August 2003 letter of the need to submit medical evidence 
demonstrating the pes planus had increased in severity.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Residuals of shrapnel wounds to the right foot and left hand

The RO granted service connection for residuals of shrapnel 
wounds to the right foot and left hand in April 1946.  At 
that time a 10 percent evaluation was assigned under 
Diagnostic Code 7804 for superficial and painful scars.  The 
veteran contends his disability has worsened and seeks an 
increased evaluation.

A 10 percent evaluation is the highest scheduler evaluation 
possible under Diagnostic Code 7804.  However, a disability 
evaluation in excess of 10 percent may be assigned under 
Diagnostic Code 7805, which evaluates scars based upon 
limitation of function of the part affected. See 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2005).    

Higher evaluations based upon limitation of motion of the 
hand are evaluated under Diagnostic Codes 5220-5223, 5225, 
and 5228, for favorable ankylosis of multiple digits of the 
hand, ankylosis of the thumb and limitation of motion of the 
thumb respectively.  Higher evaluations based upon limitation 
of motion for the foot are available under Diagnostic Code 
5271 for limitation of motion of the ankle.  

Competent medical evidence of record indicates the scars are 
asymptomatic.  For example, in the May 2003 VA examination, 
the examiner failed to visualize the scar.  The veteran 
reported the scars were asymptomatic during this examination.  
Previously, during a December 1992 VA examination, the 
examiner noted the scars were healed, old and asymptomatic.  
The examiner found no obvious scarring at that time.  None of 
the VA or private medical records suggest the veteran has 
limitation of motion of the hand or the foot.

Without any evidence of limitation of motion, an increased 
rating evaluation is not warranted.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Aid and Attendance

The need for aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person. 38 C.F.R. § 3.351(b).  The 
veteran will be considered in need of aid and attendance if 
he is (1) blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set for in 38 C.F.R. 
§ 3.352(a). 38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a) the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance: the inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done with aid (this will not 
include the adjustment of appliances which normal persons 
would be unable to adjust without such aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination.  "Bedridden" will be that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
bedrest for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated be found to 
exist before a favorable ruling may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
on an opinion that the claimant's condition is such that it 
would require him to be in bed.  They must be based on the 
actual requirements of personal assistance from others. 38 
C.F.R. § 3.352(a).

A review of the evidence of record discloses the veteran is 
not blind, bedridden, or a patient in a nursing home.  
However, competent medical evidence of record suggests the 
veteran requires the aid and assistance of another for 
activities of daily living.  For example, a September 2002 VA 
note reflects the veteran was seen to determine eligibility 
for home health aide.  The veteran reported living with his 
wife and his daughter who assisted him with bathing.  The 
veteran requested assistance with activities of daily living; 
in particular, he requested assistance with getting in and 
out of the shower.  The veteran reported only being able to 
walk a few steps with a cane and the assistance of another 
person.  The veteran was incontinent.  He stated he was 
forgetful and had difficultly with his memory.  

A psychosocial note from the VA dated in September 2002 
indicates the veteran requested a home health aide to assist 
with bathing and dressing.  He reported walking with a cane 
for 2-5 steps.  He related his daughter took him to the 
bathroom and helped him stand.  He indicated he wore 
undergarments to protect against incontinence.  He reported 
difficultly transitioning from a standing to sitting 
position.  He stated he could not leave his house 
independently and required the assistance of a wheelchair 
when he left the house.  He reported his daughter pushed the 
wheelchair, as he was unable to propel it independently.  The 
veteran's daughter asserted she helped the veteran into and 
out of the car and placed the wheelchair in the trunk.  The 
assessment was the veteran would benefit from a shower chair, 
hand held shower, grab bar and versa frame to go around the 
commode.  The physician also noted the veteran would benefit 
from a home health aide to assist in bathing.

An October 2002 form completed by a VA physician related the 
veteran was diagnosed with stasis dermatitis of the lower 
extremities, obesity, hypertension, nocturia, impacted 
cerumen, urinary frequency and venous stalis.  The physician 
opined the veteran's prognosis was poor.  The physician 
related the veteran required assistance with dressing, 
bathing, transferring from a bed to a chair, walking, 
attending to the wants of nature.  The physician indicated 
the veteran could not walk a block without pain or resting.  
The veteran was described as incontinent of bladder.  The 
physician related the veteran had partial use of the upper 
and lower extremities and was capable of managing his 
financial affairs.  The physician indicated the veteran 
required 24 hours care from his daughter.

An October 2002 VA outpatient treatment record indicated the 
veteran lived with his wife and daughter and the daughter was 
the primary caretaker.  The veteran presented to the medical 
center in a large wheelchair. He reported independence in 
activities of daily living, however the physician's review of 
the notes revealed the veteran needed help with all 
activities of daily living, was incontinent of urine and 
previously requested a home health aide for bathing and 
shaving.  During the visit, the veteran requested the 
physician pick up his glasses and place them on his face, 
asked for the physician to clean the glasses and requested 
the physician give him water.  

A statement completed by P.D.G., M.D. in December 2002 
related the veteran needed assistance with activities of 
daily living.  Dr. G. reported the veteran looked shabby and 
leaked urine.  Dr. G. indicated the veteran ambulated with a 
cane or a walker and presented to the office approximately 
every 4-6 weeks with pain.  Dr. G. stated the veteran had no 
problems attending to the wants of nature and indicated the 
veteran lived alone.

The veteran underwent a VA examination in May 2003.  The 
examiner reviewed the veteran's claim file and noted the 
veteran had frozen feet sustained while in Germany.  The 
veteran reported the feet continued to be painful and 
sometimes were cold and periodically were numb.  The examiner 
noted pes planus was diagnosed while the veteran was in 
service.  The veteran indicated that his arches hurt when he 
stood on his feet but denied receiving treatment.  The 
veteran reported scars on the left hand and right foot from 
bullet wounds but related they were asymptomatic.  The 
veteran reported using a wheelchair for one year due to 
difficulty ambulating and frequent falls.  

The examiner noted the veteran drove himself to the 
examination and that the veteran was not hospitalized or 
permanently bedridden.  The examiner reported the veteran had 
corrected vision and is able to drive.  The examiner 
indicated the veteran is not able to protect himself.  The 
veteran was incontinent during the VA examination.  

Clinical examination found the veteran was morbidly obese.  
The heart showed lateral enlargement, lungs were clear to 
palpation, percussion and auscultation.  Peripheral vascular 
disease was seen with ice cold feet, no peripheral pulses and 
2+ pretibial edema.  The examiner reported no scar of the 
hand or foot was identifiable.  The feet revealed pes planus.  
There was no evidence of a neurological abnormality or 
thoracic deformity.  The veteran was unable to walk without 
assistance and the examiner noted walking was difficult due 
to the veteran's obesity.  The veteran was in a wheelchair.  

Diagnostic tests performed in conjunction with the 
examination included a normal complete blood count, blood 
urea nitrogen and creatinine levels were elevated, the chest 
x-ray demonstrated cardiomegaly and the electrocardiogram 
revealed atrial fibrillation and abnormal T waves.  
Myocardial effusion revealed an ejection fraction of 55%.  
The diagnoses were no visible scars, cold injury of the feet, 
pes planus, morbid obesity, coronary artery disease with an 
ejection fraction of 55% and atrial fibrillation, 
hypertensive cardiovascular disease and peripheral vascular 
disease.  

The findings of the VA outpatient treatment records and the 
May 2003 VA aid and attendance examination reveal the veteran 
requires assistance in bathing and ambulating.  The records 
also indicate a history of incontinence and suggest the 
veteran is unable to protect himself from the dangers of his 
environment.  Thus, resolving any reasonable doubt in the 
appellant's favor, the Board finds that the evidence 
demonstrates an entitlement to special monthly pension on 
account of the veteran being in the need of the aid and 
attendance of another person for purposes of accrued 
benefits.  


ORDER

An increased evaluation for residuals of a cold injury to the 
right foot is denied.

An increased evaluation for residuals of a cold injury to the 
left foot is denied.

An increased evaluation for pes planus is denied.

An increased evaluation for residuals of scars of the left 
hand and right foot is denied.

Special monthly pension on account of being in need of the 
aid and attendance of another person is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


